                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL J. LONGS II,

                    Plaintiff,                               4:19CV3001

      vs.
                                                          MEMORANDUM
                                                           AND ORDER
LINCOLN POLICE OFFICER
GROVES, and LAURA LOWE,

                    Defendants.

       This matter is before the court on Plaintiff’s motion for an extension of time
to pay his initial partial filing fee. (Filing No. 11.) The court’s records indicate that
Plaintiff paid his initial partial filing fee of $4.80 on February 7, 2019.
Accordingly,

        IT IS ORDERED that Plaintiff’s motion for an extension (filing no. 11) is
denied as moot. Plaintiff is advised that the next step in his case is for the court to
conduct an initial review of Plaintiff’s claims to determine whether summary
dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this
initial review in its normal course of business and will address Plaintiff’s other
pending motion at that time.

      Dated this 8th day of March, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge
